Citation Nr: 0126483	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  01-07 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether the claimant may be recognized as the veteran's 
surviving spouse for the purpose of dependency and indemnity 
compensation (DIC) benefits under 38 U.S.C. § 1151.


REPRESENTATION

Claimant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.  He died in November 1999.  The claimant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision by the RO, 
which held that the claimant could not be recognized as the 
veteran's surviving spouse for the purpose of DIC benefits 
under 38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  The veteran and the claimant were first married on 
September [redacted], 1999, in the state of Illinois.

2.  No children were born of the union of the veteran and the 
claimant.

3.  The veteran died on November [redacted], 1999.


CONCLUSION OF LAW

The requirements for the claimant's recognition as the 
veteran's surviving spouse for the purpose of DIC benefits 
under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. 
§§ 103, 1102, 1304, 1310 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.54, 3.205 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the claimant is 
entitled to recognition as the veteran's surviving spouse for 
the purpose of DIC benefits under 38 U.S.C.A. § 1151 (West 
1991).  

Pursuant to 38 U.S.C.A. § 1310 (West 1991), DIC is paid to a 
"surviving spouse" of a qualifying veteran who died from a 
service-connected disability.  A veteran's death will be 
considered service connected where a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312 (2001).  In addition, where a 
veteran's death results from VA medical treatment, and the 
requirements of 38 U.S.C.A. § 1151 are satisfied, the 
"surviving spouse" may be entitled to DIC benefits under 
38 U.S.C.A. § 1310 in the same manner that a death arising 
from a service-connected disability incurred or aggravated 
during service would give rise to such benefits.

DIC payable under 38 U.S.C.A. § 1310(a) may be paid to the 
"surviving spouse" of a veteran who died on or after 
January 1, 1957, who was married to the veteran: 

(1) [b]efore the expiration of 15 years 
after the termination of the period of 
service in which the injury or disease 
causing the death of the veteran was 
incurred or aggravated, or
(2) [f]or one year or more, or
(3) [f]or any period of time if a child 
was born of the marriage, or was born to 
them before the marriage.

38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c).

The term "surviving spouse," except as provided in 
38 C.F.R. § 3.52, means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b).  Additionally, the 
surviving spouse of a veteran must have lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).

The term "marriage" for VA purposes means a marriage valid 
under "the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage 
may be established by various types of documentary evidence 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage, provided that such facts, if they were to be 
corroborated by the evidence, would warrant acceptance of the 
marriage as valid.  38 C.F.R. § 3.205(a).

In this case, the record contains a copy of a marriage 
license issued by the state of Illinois, establishing that 
the claimant and the veteran were married in a civil ceremony 
on September [redacted], 1999, which was more than 15 years after the 
termination of the period of the veteran's military service.  
The record also contains the veteran's death certificate, 
which reflects that he died on November [redacted], 1999.  
Furthermore, there is no evidence or allegation indicating 
that the claimant and veteran had had a child together.  
Based on these documents, which disclose that the claimant 
was not married to the veteran before the expiration of 15 
years after the veteran's service, or for at least one year 
prior to the veteran's death, and that there were no children 
from this union, the claimant is not entitled to recognition 
as a "surviving spouse" for the purpose of DIC benefits 
under 38 U.S.C.A. § 1151.  38 U.S.C.A. § 1304; 38 C.F.R. 
§ 3.54(c).

Although the claimant does not meet the basic requirements of 
38 C.F.R. § 3.54(c), the claimant may be entitled to 
recognition as the surviving spouse for DIC purposes on the 
basis of a "deemed valid" marriage under the provisions of 
38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52.  As noted above, 
the validity of a marriage for VA purposes is determined 
based upon the law of the jurisdiction where the parties 
resided at the time of the marriage or when the rights to 
benefits accrued.  38 C.F.R. § 3.1(j); see Sanders v. Brown, 
6 Vet. App. 17 (1993).  In this case, the record reflects 
that the claimant and the veteran were married in a civil 
ceremony in Illinois; therefore, the state law of Illinois 
determines whether the claimant's relationship with the 
veteran is a valid marriage.  In this regard, a common law 
marriage is not valid in the state of Illinois.  750 Ill. 
Comp. Stat. 5/214 (1996); Farrell v. Peters, 951 F.2d 862, 
863 (7th Cir. 1992). In fact, the state of Illinois has not 
recognized the validity of common law marriages since the 
early part of this century.  People v. McCarthy, 132 Ill. 2d 
331, 138 Ill. Dec. 292, 547 N.E. 2d 459 (1989).  Therefore, 
any attempted common law marriage by the claimant to the 
veteran before the date of legal marriage in September 1999 
is not valid under Illinois law, and, therefore, is not valid 
for purposes of 38 C.F.R. §§ 3.1(j) and 3.50(b).

Under the provisions of 38 C.F.R. § 3.52, a marriage that is 
otherwise invalid under state law may be "deemed valid" for 
VA purposes if certain requirements are met. See 38 U.S.C.A. 
§ 103(a) and 38 C.F.R. §§ 3.52, 3.205(c) as interpreted by 
VAOPGCPREC 58-91 (June 17, 1991).  In that opinion, VA 
General Counsel held that 38 U.S.C.A. § 103(a), in part, 
provides that where it is established that a claimant for 
gratuitous veterans' death benefits entered into a marriage 
with a veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabited with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid.  
The requirement of a marriage ceremony by a jurisdiction 
which does not recognize common-law marriage constitutes a 
"legal impediment" to such a marriage for purposes of that 
section.  VAOPGCPREC 58-91 (June 17, 1991).

In other words, if the legal impediment to an attempted 
marriage is the lack of a marriage ceremony in a state that 
does not recognize common law marriages (as in the case of 
the State of Illinois), VA may deem such a marriage valid for 
benefits purposes where the facts demonstrate that the 
claimant was without knowledge of a legal impediment at the 
time the invalid marriage was contracted.  See Dedicatoria v. 
Brown, 8 Vet. App. 441, 443 (interpreting 38 C.F.R. § 3.52 to 
require that determination of claimant's knowledge of legal 
impediment must be viewed in terms of what the  claimant's 
state of mind was at the time invalid marriage was 
contracted).  Therefore, there would have to be a showing 
that the claimant was unaware that Illinois did not recognize 
common-law marriage, and that she entered into a relationship 
with the veteran that would have constituted a valid common-
law marriage if Illinois recognized such marriages.

Here, the claimant asserts that she had assisted the veteran 
for over 20 years and that her assistance deserves 
recognition (see August 2001 substantive appeal) and that, 
although they were only married on September [redacted], 1999, they 
had held themselves out to be husband and wife for over 20 
years.  

Under the provisions of 38 U.S.C.A. § 103(a) and 38 C.F.R. 
§ 3.52, where an attempted marriage is invalid by reason of a 
legal impediment, the marriage will be deemed valid if: 

(a) [t]he marriage occurred 1 year or 
more before the veteran died or existed 
for any period of time if a child was 
born of the purported marriage or was 
born to them before such marriage (see 
§ 3.54(d)), and

(b) [t]he claimant entered into the 
marriage without knowledge of the 
impediment, and

(c) [t]he claimant cohabited with the 
veteran continuously from the date of 
marriage to the date of his or her death 
as outlined in § 3.53, and

(d) [n]o claim has been filed by a legal 
surviving spouse who has been found 
entitled to gratuitous death benefits 
other than accrued monthly benefits 
covering a period prior to the veteran's 
death.  

38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

In this case, the provisions of 38 C.F.R. § 3.52 are not 
applicable, because the claimant and the veteran had not 
"attempted marriage" nor intended to get married at least 
one year or more before the veteran's death.  The record 
includes a memorandum, dated in July 1992, reflecting that, 
when the claimant was interviewed, she stated that she was a 
friend of the veteran and had resided with him for some 
years.  VA outpatient treatment reports show that, in 
July 1998, the claimant had called a VA clinic and identified 
herself as the veteran's "friend."  It is not until 
May 1999, when the veteran was examined by VA that it was 
noted that he was married.  A May 1999 VA outpatient 
treatment report also indicates that the veteran's "wife" 
had called the clinic.

Moreover, in a written statement of April 2001, the claimant 
indicated that, in 1995, the veteran's mother died and it 
took two years to settle the mother's estate due to 
disagreements between the veteran and his sister.  She noted 
that, in 1997, the veteran's ex-wife put a lien on the house 
the claimant and the veteran owned and sued them.  The 
claimant indicated that eventually the suits were cleared.  
She indicated that the veteran did not want to make the 
claimant responsible for the problems of his family but that 
he did "want to do right by [her] and on September [redacted], 1999, 
[they] got married."  The claimant noted that they had 
discussed getting married many times but problems always got 
in the way.  The claimant also referred to documents, which 
were received in April 2001, reflecting that the claimant and 
the veteran had jointly held a business, a car, a bank 
account, and insurance.  

Despite the claimant's contentions, the evidence supports the 
conclusion that the claimant and the veteran's intentions, 
prior to her September [redacted], 1999 civil ceremony, were such that 
they did not view themselves as married.  For various 
reasons, including the family difficulties, they had no 
intention of getting married, and did not believe that they 
were married.  Although the claimant has submitted numerous 
written statements from her community, which were received in 
April 2001, reflecting that a few members of the community 
believed that the claimant and the veteran were married, 
these statements are of little probative value given the 
evidence reflecting what the claimant's own state of mind was 
at the time.  In other words, the claimant herself has 
indicated that she and veteran had no intention of getting 
married prior to the September 1999 civil ceremony due to 
legal and family problems.  Therefore, given that there was 
no "attempted marriage" between the claimant and the 
veteran at least one year prior to the veteran's death, the 
provisions of 38 C.F.R. § 3.52 are not applicable.

The Board acknowledges that arguments advanced by the 
claimant. However, the legal criteria governing one's status 
as a surviving spouse are clear and specific, and the Board 
is bound by them.  In this case, they do not provide a basis 
upon which a favorable decision may be rendered.  

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).  The Board finds that further action by the 
RO in accordance with the VCAA is not necessary in this case.  
This is so because the requirements of the VCAA have been 
met.  The claimant has been notified of the evidence 
necessary to substantiate her claim and the RO has taken all 
action necessary to assist in the development of the claim.  


ORDER

Recognition of the claimant as the veteran's surviving spouse 
for the purpose of DIC benefits under 38 U.S.C.A. § 1151 is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

